
	

113 HRES 686 IH: Providing for consideration of the bill (H.R. 2821) to provide tax relief for American workers and businesses, to put workers back on the job while rebuilding and modernizing America, and to provide pathways back to work for Americans looking for jobs.
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 686
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Ms. Wilson of Florida submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Providing for consideration of the bill (H.R. 2821) to provide tax relief for American workers and
			 businesses, to put workers back on the job while rebuilding and
			 modernizing America, and to provide pathways back to work for Americans
			 looking for jobs.
	
	That immediately upon adoption of this resolution the Speaker shall, pursuant to clause 2(b) of
			 rule XVIII, declare the House resolved into the Committee of the Whole
			 House on the state of the Union for consideration of the bill (H.R. 2821)
			 to provide tax relief for American workers and businesses, to put workers
			 back on the job while rebuilding and modernizing America, and to provide
			 pathways back to work for Americans looking for jobs. All points of order
			 against consideration of the bill are waived. General debate shall be
			 confined to the bill and shall not exceed one hour equally divided and
			 controlled by the chair and ranking minority member of the Committee on
			 Ways and Means. After general debate the bill shall be considered for
			 amendment under the five-minute rule. Each section of the bill shall be
			 considered as read.  All points of order against provisions in the bill
			 are waived. At the conclusion of consideration of the bill for amendment
			 the Committee shall rise and report the bill to the House with such
			 amendments as may have been adopted. The previous question shall be
			 considered as ordered on the bill and amendments thereto to final passage
			 without intervening motion except one motion to recommit with or without
			 instructions. If the Committee of the Whole rises and reports that it has
			 come to no resolution on the bill, then on the next legislative day the
			 House shall, immediately after the third daily order of business under
			 clause 1 of rule XIV, resolve into the Committee of the Whole for further
			 consideration of the bill.
		2.
			Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 2821.
